40                                                 [105 Op. Att’y

              COLLEGES AND UNIVERSITIES
PUBLIC SAFETY – THE JOHNS HOPKINS UNIVERSITY POLICE
    DEPARTMENT – THE EXTENT OF THE POLICE
    DEPARTMENT’S OFF-CAMPUS JURISDICTION – HOW
    COMMUNITY SUPPORT FOR THAT JURISDICTION IS
    DETERMINED
                           May 1, 2020
The Honorable Stephanie Smith
Maryland House of Delegates
     You have asked a series of questions about the Community
Safety and Strengthening Act (the “Act”), a 2019 law that
establishes mechanisms for the creation of a Johns Hopkins
University Police Department (the “Hopkins PD”). 2019 Md.
Laws, ch. 25. In particular, you have questions about the off-
campus areas in which the Hopkins PD will have jurisdiction and
about how that jurisdiction is to be determined.
      Under the Act, Johns Hopkins University (“Hopkins” or the
“University”) may establish a police department via a
memorandum of understanding (“MOU”) with the Baltimore
Police Department (“BPD”) that relates to, among other things, the
jurisdiction and operations of the Hopkins PD. Md. Code Ann.,
Educ. (“ED”) §§ 24-1201(d), 24-1202(a). As to jurisdiction, the
Act authorizes the Hopkins PD to exercise jurisdiction primarily on
the University’s “campus area,” which is defined to mean all
University-owned-or-operated property that is used for educational
or institutional purposes and is located on the University’s
Homewood campus, its East Baltimore medical campus, or its Mt.
Vernon Peabody campus, as well as the public property that is
“immediately adjacent” to the campus, such as streets, sidewalks,
and parking facilities. ED §§ 24-1201(c)(1), 24-1202(c)(2)(i)(2).
In addition to that primary on-campus jurisdiction, the Act
establishes a mechanism by which the Hopkins PD can obtain
jurisdiction to operate beyond the defined “campus area.” ED §
24-1202(c)(2). Under that mechanism, the Hopkins PD may
operate “within areas adjacent to the campus area” if (1) the
University “receives a majority of support from the members of the
relevant campus-adjacent communities,” and (2) the Baltimore
City Council “approves a resolution affirming that the University
has received the support required.” ED § 24-1202(c)(2)(i), (ii).
The “areas adjacent to the campus area” in which the Hopkins PD
Gen. 40]                                                           41

will have jurisdiction must then be specified in “the executed
memorandum of understanding.” ED § 24-1202(c)(2)(i)(2).

      Your primary questions, as we understand them, are about the
meaning of the term “executed memorandum of understanding” in
§ 24-1202(c)(2)(i)(2) and the terms “campus-adjacent communities”
and “campus-adjacent community areas” in § 24-1202(c)(2)(ii).
More specifically, you wish to know: (1) whether “executed
memorandum of understanding” refers to the same memorandum
of understanding establishing the Hopkins PD that the University
must sign with the BPD; (2) whether the terms “campus-adjacent
communities” and “campus-adjacent community areas” refer to
official, recognized community associations or can instead
encompass areas that are broader or narrower than the borders of
those community associations; and (3) how the Baltimore City
Council is to determine when the University has received “a
majority of support from the members of the relevant campus-
adjacent communities” such that the Hopkins PD may operate in
those communities.
      As to your first question, our opinion is that the “executed
memorandum of understanding” refers to the same MOU between
the University and the BPD that establishes the Hopkins PD. As to
your second question, our opinion is that the terms “campus-
adjacent communities” and “campus-adjacent community areas”
do not necessarily refer to official community associations.
Instead, Hopkins may obtain jurisdiction over a campus-adjacent
area that is either broader or narrower than the boundaries of an
official community association, so long as the area is near enough
to the defined “campus area” to qualify as “adjacent to the campus
area,” and the University receives the requisite “majority of support
from the members of” each relevant “communit[y]” in that area.
Finally, as to your third question, our opinion is that the University
has the primary responsibility to measure support of the community
members in the campus-adjacent community areas in which it
seeks jurisdiction. The University must, however, demonstrate to
the Baltimore City Council that it has received the affirmative
support of the members of the communities in those areas, ED
§ 24-1202(c)(2)(ii), not simply the members of the community
associations or the leadership of the community associations. As a
practical matter, because the Act gives the City Council the
responsibility to determine whether the University has shown that
it has the support of the members of the relevant campus-adjacent
communities, the University might wish to consult with the City
42                                                  [105 Op. Att’y

Council about appropriate methods for gauging and demonstrating
that support.
                               I
                          Background
A.   The Relevant Statutory Provisions

     As noted above, the Act authorizes Hopkins to create its own
police department, subject to a number of restrictions and
requirements, including that the Hopkins PD may consist of no
more than 100 employees and must operate under the terms of an
MOU with the BPD. ED §§ 24-1202(a), (c), 24-1203(a)(6). Your
questions are primarily about the geographic jurisdiction of the
Hopkins PD. That jurisdiction is largely governed by the following
excerpt from the Act:
      (c)(1) Subject to paragraph (2) of this subsection, a
      University police officer has the powers granted to a
      peace and police officer.
         (2)(i) A University police officer may exercise
      these powers only:
            1. On the University’s campus area; and
            2. Subject to subparagraph (ii) of this
                paragraph, within areas adjacent to the
                campus area, as specified in the executed
                memorandum of understanding developed
                with input from the relevant community.
            (ii) A University police officer may exercise
            these powers within areas adjacent to the
            campus area only if:
            1. The University receives a majority of
                 support from the members of the relevant
                 campus-adjacent communities for the
                 police department to operate in their
                 communities; and
            2. The Baltimore City Council approves a
                 resolution affirming that the University has
                 received the support required under item 1
                 of this subparagraph of the campus-
                 adjacent community areas in which the
                 police department is authorized to operate.
ED § 24-1202.
Gen. 40]                                                                  43

      Under this scheme, the Hopkins PD is specifically granted
jurisdiction on the University’s “campus area.” ED § 24-
1202(c)(2)(i)(1). 1 That “campus area” is defined by the Act to
mean only property: (1) that is “[o]wned, leased, operated by, or
under the control of the University”; (2) that is “[u]sed for
educational or institutional purposes”; and (3) that is “[l]ocated
on”:
        1. The Homewood campus, meaning the area
           bounded by West University Parkway and East
           University Parkway on the north, East 28th Street
           and West 28th Street on the south, Remington
           Avenue and Stony Run stream on the west, and
           North Calvert Street on the east;
        2. The East Baltimore campus, meaning the area
           bounded by East Eager Street on the north, East
           Baltimore Street on the south, North Caroline
           Street on the west, and North Castle Street on the
           east; or
        3. The Peabody campus, meaning the area bounded
           by West Madison Street and East Madison Street
           on the north, East Hamilton Street and West
           Hamilton Street on the south, Cathedral Street on
           the west, and Saint Paul Street on the east[.]
ED § 24-1201(c)(1). The definition of “campus area” also
specifically “includes the public property that is immediately
adjacent to the campus,” such as sidewalks, streets, and parking
facilities. ED § 24-1201(c)(2).
     Although one aspect of this statutory definition of “campus
area” outlines the specific street boundaries of the University’s
Homewood, East Baltimore, and Peabody campuses, respectively,
see ED § 24-1201(c)(1)(ii), not all of the property within those
boundaries is actually part of the “campus area” as defined by the
Act. Rather, property within those boundaries is only part of the

   1
     To be clear, even though the Hopkins PD has jurisdiction on the
“campus area,” that does not divest the BPD of its jurisdiction. To the
contrary, under the Act, the BPD retains all of its jurisdiction and must
retain “primary responsibility for all investigations and arrests related to”
most serious offenses and must maintain evidence collected from crime
scenes in accordance with its procedures. ED § 24-1202(b).
44                                                      [105 Op. Att’y

defined “campus area” if it is also owned, leased, operated by, or
under the control of the University and is used for educational or
institutional purposes. ED § 24-1201(c)(1). In other words, the
specific street boundaries in the Act set the maximum size to which
the University’s “campus area” can grow, but the “campus area”
itself, as defined by the Act, is smaller and does not encompass all
of the territory within those maximum boundaries. Hopkins could,
in the future, expand its “campus area” by acquiring or obtaining
control over additional property for educational or institutional
purposes but only if that property lies within the maximum
boundaries set forth in the Act.

     Outside of the “campus area,” the Hopkins PD may only
exercise jurisdiction within areas that are “adjacent to the campus
area” and, even then, only if the University receives a “majority of
support from the members of the relevant campus-adjacent
communities” and the Baltimore City Council passes a resolution
affirming that Hopkins received the requisite support of those
“campus-adjacent community areas.” ED § 24-1202(c)(2)(ii). 2
The Act does not specify the outer limits of the areas that can be
considered adjacent to the “campus area,” and it does not otherwise
define campus-adjacent areas or campus-adjacent communities.
The Act is also silent as to how the support of relevant campus-
adjacent communities is to be measured.
B.       Legislative History
     The University employs over 1,100 full-time security
personnel, consisting of more than 1,000 security officers and 63
Special Police Officers, 3 all of whom are unarmed. See Interim
Study on Approaches to Improving Public Safety on and around
Johns Hopkins University Campuses – Report to the Maryland
General Assembly on H.B. 1803 at 9 (Dec. 21, 2018) (“Interim
Study”).    These security personnel patrol the University’s

     2
     The Act permits a Hopkins PD officer to operate in other off-campus
areas only in limited circumstances, including when the officer is
“[e]ngaged in fresh pursuit of a suspected offender,” is directing traffic
to or from a campus area, or is requested to do so by the Mayor of
Baltimore City or the Governor in certain emergency situations. ED §
24-1202(c)(2)(iii).
   3
     In Maryland, Special Police Officers hold a commission granted by
the Governor authorizing them to exercise certain police powers,
generally only on the private property described in their commission.
See Md. Code Ann., Pub. Safety § 3-307.
Gen. 40]                                                           45

campuses and certain “patrol zones” that are near the campuses.
See Interim Study, Appendix B (setting out the boundaries of those
current “patrol zones”). According to Hopkins, the drawback to
this current system of security is that, although these security
personnel conduct patrols and act as “eyes and ears” detecting and
reporting crime, they are not authorized to intervene in criminal
acts to the same extent as sworn police officers. Interim Study at 9.
      The Legislature first considered authorizing the University to
create a police department during the 2018 session. See H.B. 1803,
2018 Leg., Reg. Sess. That legislation would have authorized
Hopkins to establish a campus police force “based on a
memorandum of understanding entered into by the institution and
the Mayor or the Police Commissioner of Baltimore City.” H.B.
1803, 2018 Leg., Reg. Sess. (First Reader). The bill would also
have permitted a Hopkins PD officer to operate only “on property
that is owned, leased, operated by, or under the control of” the
University, but it did not mention jurisdiction on campus-adjacent
areas. Id. Although that bill received a hearing in the House
Judiciary Committee, “[i]t became clear that there was insufficient
support to move forward with the bill at that time,” and the
University agreed to conduct further study on the matter. Interim
Study at 13. Specifically, the Chair of the House Judiciary
Committee requested that the University “undertake an interim
review and community engagement process” by “soliciting
additional input from students, faculty, staff, neighbors, and guests
to their several campuses” and by “working with relevant
stakeholders” to research the experiences and best practices of
other universities. Letter from Delegate Joseph F. Vallario, Jr.,
Chair, House Judiciary Committee, to Ronald J. Daniels, President,
The Johns Hopkins University (April 17, 2018).
      Shortly before the 2019 session, Hopkins submitted its
Interim Study to the Legislature. Among other things, the Interim
Study reported that, although “[t]he jurisdiction of university police
departments at urban peers varies,” “it is common for departments
in densely populated areas to have primary jurisdiction on their
property and concurrent jurisdiction with the local police
department—agreed through an MOU—for portions of the
neighborhoods nearby their campuses.” Interim Study at 21
(punctuation altered). Noting that the police departments of the
University of Baltimore, the University of Maryland, Baltimore,
46                                                      [105 Op. Att’y

and other urban universities had such arrangements, 4 the Interim
Study stated that “this concurrent jurisdiction is viewed as a benefit
to both the communities within the university patrol area—because
the university officers can back up and assist local officers in an
emergency—and to communities beyond the patrol area—because
it frees local police departments from focusing on campus issues
and permits them to commit more time and resources to
neighborhood patrol.” Id. (punctuation altered).
      The Interim Study concluded that Hopkins should again seek
legislation authorizing it to establish a police department through
an MOU with Baltimore City. Id. at 51. The MOU “would set out
operational agreements between the entities, including the specific
area of concurrent jurisdiction.” Id. As to jurisdiction, Hopkins
recommended that its police force would have “primary
jurisdiction on all the buildings and grounds” of its campuses and
that it would “work with the city, through the MOU process, to
have concurrent jurisdiction with BPD within a limited area beyond
those boundaries.” Id. Hopkins envisioned that this “limited area”
of jurisdiction beyond its campus boundaries would include its
“current patrol zone” as well as “additional streets where
warranted, based on community input” and staffing capability. Id.
      During the subsequent legislative session, the Act was
introduced by Senator Hayes, of Baltimore, as Senate Bill 793. As
introduced, that bill authorized Hopkins to establish a police
department “based on a memorandum of understanding,” which, in
turn, meant “an agreement between [Hopkins] and the Baltimore
Police Department regarding matters related to police jurisdiction
and operations.” S.B. 793, 2019 Leg., Reg. Sess. (First Reader).
The bill provided that a Hopkins PD officer could operate only “on
the University’s campus area[] and concurrently with the Baltimore
Police Department, within areas adjacent to the campus area, as
specified in an executed memorandum of understanding developed
with input from the relevant community.” Id. (numbering omitted).
The term “campus area” was defined as “any property that is:
owned, leased, operated by, or under the control of the University
in the Homewood, East Baltimore, and Peabody campuses of the
University; and used for educational or institutional purposes.” Id.

     4
    The University of Maryland Police Force is authorized to operate
“on property that is owned, leased, operated by, or under the control of
the University,” but may operate on other property if “[r]equested or
authorized to do so by the chief executive officer or chief police officer
of any county.” ED § 13-601(b)(2).
Gen. 40]                                                                   47

(numbering omitted). The term also included “the public property
that is adjacent to the campus, including: a sidewalk, a street, or
any other thoroughfare; and a parking facility.” Id. (numbering
omitted).
     Early in the session, the Senate Judicial Proceedings
Committee held a hearing on the bill. See Hearing on S.B. 793
Before the Senate Jud. Proc. Comm. (Feb. 22, 2019). The
Committee heard testimony from Hopkins officials who supported
the bill, as well as testimony on both sides from representatives of
neighborhoods, community associations, and business associations
located near the University’s campuses. Id. At one point, Senator
Washington, of Baltimore, asked the University’s President,
Ronald Daniels, about the anticipated patrol zones of Hopkins PD
officers. President Daniels answered:
        [The bill] gives Hopkins a right to patrol in its Clery
        boundaries, 5 but anything beyond that . . . would only
        be with community organizations that are welcoming
        that want us there. Senator Washington, we don’t
        want to be in any community that’s contiguous to us
        if they don’t want us there.
Id.
     After the hearing, the Committee suggested several
amendments to the bill, which were adopted by the Senate without
debate. See Amendments to S.B. 793 by the Jud. Proc. Comm.;


   5
     The so-called “Clery Act,” as interpreted by the U.S. Department of
Education, requires institutions of higher education to annually disclose
campus security policies and statistics on crimes occurring on campus and
on public property immediately adjacent to the campus. See 20 U.S.C. §
1092(f)(1)(F) and (f)(6)(A)(iv) (defining “public property” as “all public
property that is within the same reasonably contiguous geographic area of
the institution, such as a sidewalk, a street, other thoroughfare, or parking
facility, and is adjacent to a facility owned or controlled by the institution
if the facility is used by the institution in direct support of, or in a manner
related to the institution’s educational purposes.”); see also 34 C.F.R. §
668.46(a) (defining “Clery geography” as including “[p]ublic property
within or immediately adjacent to and accessible from the campus.”). As
we understand it, the definition of “campus area” in the Act was largely
intended to track the University’s Clery boundaries, at least for the three
Hopkins campuses covered by the Act.
48                                                   [105 Op. Att’y

Senate Proceedings No. 45 (March 13, 2019). The amendments, in
relevant part, clarified that only University-controlled property
within certain maximum street boundaries would constitute the
“campus area.” The amendments also added the subparagraph
about campus-adjacent jurisdiction at issue here, requiring
community support and City Council approval before the Hopkins
PD may exercise jurisdiction on “areas adjacent to the campus
area.” Id. The amendments also substituted the word “the” for
“an” in referencing “the” executed memorandum of understanding
that must specify any “areas adjacent to the campus area” in which
a Hopkins PD officer may patrol. Id. (amending ED § 24-
1202(c)(2)(i)).
      The Senate passed Senate Bill 793 as amended. See Senate
Proceedings No. 46A (March 14, 2019). During the floor debate
on the bill, Senator Washington had proposed an amendment to
restrict the Hopkins PD to operating within its Clery boundaries.
See Senate Proceedings No. 45 (March 13, 2019). Senator
McCray, of Baltimore, responded that the amendment was not
necessary because “they”—presumably the Baltimore Senators—
had worked hard to arrive at the bill’s definition of “campus area”
as limited to campus properties. He went on to explain that “if [the
Hopkins PD] had to go into another piece of the neighborhood they
would have to get a City Council resolution for those adjacent
neighborhoods.” Id. Senator Washington’s amendment was rejected.
     After passage by the Senate, the bill moved to the House,
where it was amended, in pertinent part, to clarify that the term
“campus area” includes public property that is “immediately
adjacent” to the campus, such as streets, sidewalks, and parking
garages. See Floor Amendment of Delegate Clippinger, S.B. 793
(March 27, 2019) (emphasis added); see also ED § 24-1201(c)(2).6


     6
    A House Judiciary Committee amendment adopted the previous day
had erroneously added the word “immediately” in front of “adjacent” in
the section dealing with campus-adjacent jurisdiction, such that a
University police officer could operate “within areas immediately
adjacent to the campus area” if the University receives a majority of
support from the members of the relevant campus-adjacent community.
See House Judiciary Comm. Amendments, S.B. 793 (March 26, 2019)
(emphasis added). The next day, the Committee chairman explained on
the floor that the word “immediately” was actually “meant to be
[inserted] in front of the word ‘adjacent’ in the . . . campus area”
definition so as to apply to the property immediately adjacent to the
campus area, such as streets and sidewalks. See House Proceedings No.
Gen. 40]                                                              49

During the House’s floor debate on the bill, Delegate Branch, of
Baltimore, explained that he was voting in favor of the bill “for a
major reason: . . . [Hopkins] has worked with the community and
talked with the nearby communities, and . . . most of them have
said yes. . . . And for those that did say no, the [University] is going
to respect that, they’re not going in.” House Proceedings No. 55
(March 28, 2019). The bill passed the House, and the Senate
concurred in the House’s amendments without further debate. See
Senate Proceedings No. 58 (April 1, 2019).
                                 II
                               Analysis
      You have asked a series of questions about the jurisdiction of
the Hopkins PD. Because these questions are all matters of statutory
interpretation, our ultimate goal is to “discern and carry out the intent
of the Legislature.” Blue v. Prince George’s County, 434 Md. 681,
689 (2013). Like the Maryland courts, “we begin with the normal,
plain meaning of the statute,” State v. Bey, 452 Md. 255, 265 (2017)
(internal quotation omitted), giving the statute’s text its “ordinary
meaning,” Blue, 434 Md. at 689 (internal quotation omitted).
“Where the words of a statute are ambiguous and subject to more
than one reasonable interpretation,” we examine other indicia of
legislative intent, Bey, 452 Md. at 266, including “the statutory text
in context,” the “legislative history,” and “the consequences of
alternative readings,” Blue, 434 Md. at 689.
      With those principles in mind, we will first address your
question about the meaning of the term “executed memorandum of
understanding” in ED § 24-1202(c)(2)(i)(2). We will then move
on to your questions about the meaning of “campus-adjacent
communities” and “campus-adjacent community areas” in ED
§ 24-1202(c)(2)(ii). Finally, we will address your related question
about how community support for the Hopkins PD’s off-campus
jurisdiction is to be measured.
A.   The Meaning of the “Executed Memorandum of
     Understanding”
    We begin with your question about the meaning of the term
“memorandum of understanding” in § 24-1202(c)(2)(i)(2), which


54 (March 27, 2019). This floor amendment thus corrected the error in
the prior committee amendment.
50                                                   [105 Op. Att’y

requires that the “areas adjacent to the campus area” where the
Hopkins PD is to have jurisdiction must be “specified in the
executed memorandum of understanding.” In our view, the
“memorandum of understanding” to which this provision refers is
the same “memorandum of understanding” referred to in § 24-
1202(a), i.e., the agreement between the University and the BPD
through which the University establishes its police department. We
reach that conclusion for three reasons.
      First, the Act itself defines the term “memorandum of
understanding” as “an agreement between the Johns Hopkins
University and the Baltimore Police Department regarding matters
related to police jurisdiction and operations.” ED § 24-1201(d).
Ordinarily, “[w]hen a statute specifically defines a word for the
purposes of the whole title, the word should have uniform
application throughout.” Gambo v. Bank of Maryland, 102 Md.
App. 166, 184 (1994). We thus presume that the Legislature
intended the term “memorandum of understanding” in both § 24-
1202(a) and § 24-1202(c)(2)(i)(2) to mean the same thing: “an
agreement between the Johns Hopkins University and the
Baltimore Police Department regarding matters related to police
jurisdiction and operations.” ED § 24-1201(d).
      Second, the statute’s overall structure confirms that § 24-
1202(c)(2)(i)(2) refers to the same MOU called for in § 24-1202(a).
The latter section specifies that Hopkins is permitted to establish a
police department by entering into an MOU, which, as discussed,
means an agreement between Hopkins and the BPD “regarding
matters related to police jurisdiction and operations.” ED § 24-
1201(d). Because specifying the areas adjacent to the campus area
where the Hopkins PD will have jurisdiction is a “matter[] related
to police jurisdiction,” it makes sense that those areas would be
specified in the MOU that establishes the Hopkins PD. See also
Interim Study at 51 (explaining that the MOU between the
University and the BPD “would set out operational agreements
between the entities, including the specific area of concurrent
jurisdiction” (emphasis added)).
      Third, and finally, § 24-1202(c)(2)(i)(2) was amended during
the legislative process to refer to “the executed memorandum of
understanding,” rather than just “an” executed memorandum of
understanding. See Amendments to S.B. 793 by the Senate Jud.
Proc. Comm. (emphasis added). That amendment suggests that the
off-campus areas within which the Hopkins PD is to have
Gen. 40]                                                             51

jurisdiction should be specified in “the” MOU referred to
elsewhere in the Act, rather than in some other MOU. 7

B.       The Hopkins PD’s Jurisdiction in Campus-Adjacent Areas
     We next address your questions about the extent of the
Hopkins PD’s off-campus jurisdiction and the meaning of the terms
“campus-adjacent communities” and “campus-adjacent community
areas.” In particular, you wish to know whether those terms refer
to the boundaries of official community associations or, instead,
whether the relevant “communities” or “community areas” for
purposes of determining the Hopkins PD’s off-campus jurisdiction
can be broader or narrower than the boundaries of those community
associations.
      To answer these questions, we begin with the language of the
statute. According to that language, the Hopkins PD may operate
in “areas adjacent to the campus area” if the University receives “a
majority of support from the members of the relevant campus-
adjacent communities” and the City Council “approves a resolution
affirming that the University has received” the requisite support “of
the campus-adjacent community areas in which the police
department is authorized to operate.” ED § 24-1202(c)(2)(ii).
Although the General Assembly used three slightly different
phrases to describe the off-campus areas over which the University
can acquire jurisdiction—“areas adjacent to the campus area,” ED
§ 24-1202(c)(2)(i)(2), “campus-adjacent communities,” ED § 24-
1202(c)(2)(ii)(1), and “campus-adjacent community areas,” ED
§ 24-1202(c)(2)(ii)(2)—the context suggests that those similar
phrases, used as part of a single interrelated scheme for determining
the extent of the Hopkins PD’s off-campus jurisdiction, were
intended to be construed harmoniously. See, e.g., Whack v. State,
338 Md. 665, 673 (1995) (explaining that statutory provisions “that
involve the same subject matter, have a common purpose, and form
part of the same system” should be read “in pari materia” and
construed “harmoniously”); see also Trail v. Terrapin Run, LLC,

     7
     We do not mean to suggest that the memorandum of understanding
could not be amended to specify additional areas of campus-adjacent
jurisdiction in the future, if Hopkins later goes through the process to
obtain jurisdiction over those additional areas. In fact, the statute
envisions “a process to consider community or University requests for
additional jurisdiction for the police department.”         ED § 24-
1203(a)(3)(ix)(2).
52                                                     [105 Op. Att’y

403 Md. 523, 532 (2008), superseded by statute on other grounds
(explaining that, although “different words or phrases may connote
different meanings,” a statute’s words “must be viewed in context
to determine if the choice of a particular word or phrase, as
compared to a similar word or phrase, represents a semantical
difference or a substantive difference” (citation omitted)). What,
then, do those phrases mean?
      Because the Act does not provide a definition for any of those
phrases, we start with the one term that the Act does define:
“campus area.” That term, as we have explained, means property
that is “[o]wned, leased, operated by, or under the control of the
University,” that is “[u]sed for educational or institutional
purposes,” and that is located within the maximum geographic
boundaries of either the University’s Homewood campus, East
Baltimore campus, or Peabody campus, as well as the “public
property that is immediately adjacent to the campus,” such as
sidewalks, streets, or parking facilities. ED § 24-1201(c). Thus,
when the statute refers to “the campus area” or the “campus” in
delineating the Hopkins PD’s jurisdiction, it means only those
areas within the boundaries of the larger Homewood, East
Baltimore, or Peabody campuses that are actually “[o]wned, leased,
operated by, or under the control of the University” and that are
“[u]sed for educational or institutional purposes,” plus the public
property immediately adjacent to that University-controlled
property. See Letter of Paul Pineau, General Counsel, The Johns
Hopkins University, to Patrick Hughes, Chief Counsel, Opinions
and Advice, Office of the Attorney General, Appendix A (Oct. 2,
2019) (“Hopkins Letter”) (offering the same reading of the
statute). 8 The other areas that are within the maximum geographic
boundaries of the three campuses—as well as the areas outside
those boundaries—are not part of the “campus area” as defined by
the Act. Instead, those other areas can only be added to the
Hopkins PD’s jurisdiction if they qualify as “areas adjacent to the
campus area” and the University satisfies the statute’s community-
support requirements for those areas.
    Now that we know the meaning of “campus area” and
“campus” in this context, the next step is to interpret the word

     8
    The University’s General Counsel submitted comments to our Office
about this opinion request in accordance with our ordinary practice to
post pending opinion requests on our website and accept comments on
those requests from any interested parties. We did not receive any other
comments.
Gen. 40]                                                            53

“adjacent” in relation to that defined area. The definition of
“adjacent” depends on context; its meaning is “relative,” and it can
have “different meanings depending on the connection” being
described “and the subject” of that connection.               Jacobs
Concessions v. United States Fid. & Guar. Co., 181 Md. 113, 116
(1942). In some cases, “adjacent” can mean “contiguous” or
“adjoining,” such that the property or area in question must actually
touch or border another property or area to qualify as “adjacent.”
E.g., Calvert Joint Venture # 140 v. Snider, 373 Md. 18, 28 n.6
(2003) (examining dictionary definitions and noting that
“[a]djacent is described as a synonym of adjoining,” which means
“being in contact at some point or line; bordering; contiguous”
(internal quotation marks and citations omitted)); City of Elkhorn
v. City of Omaha, 272 Neb. 867, 885 (2007) (noting “that the terms
contiguous and adjacent in annexation statutes are synonymous”);
see also Webster’s New Universal Unabridged Dictionary 25
(2001) (defining “adjacent” as “lying near, close, or contiguous;
adjoining; neighboring” (emphasis added)).
        More often, however, courts seem to “draw a distinction
between the terms ‘adjoining’ and ‘adjacent to,’” interpreting
adjoining to mean contiguous and interpreting adjacent to mean
nearby but not necessarily touching. Gruver-Cooley Jade Corp. v.
Perlis, 252 Md. 684, 695 (1969) (explaining that the word
“adjoining,” “[i]n its etymological sense, and according to the more
approved definitions . . . means abutting, contiguous, having a
common boundary, in contact with, lying next to or in contact with
. . . as distinguished from lying near or adjacent” (internal quotation
marks omitted) (emphasis added)); see City of Baltimore v.
Williams, 129 Md. 290 (1916) (“[W]hen you want to express the
idea that a thing is immediately adjacent you have to say so”
(internal quotation marks omitted)); see also, e.g., Superior Steel
Products Corp. v. Zbytoniewski, 270 Wis. 245, 247 (1955) (“The
word ‘adjacent’ in its ordinary usage means ‘near to’ or ‘close
to,’ but does not imply actual physical contact as do the words
‘adjoining’ or ‘abutting.’” (emphasis added)); Black’s Law
Dictionary 50 (11th ed. 2019) (defining “adjacent” as “[l]ying near
or close to, but not necessarily touching”). For example, in the
municipal zoning context, “adjacent” typically indicates the close
geographical proximity of two parcels of land but not necessarily
the contiguity of those parcels. See Baltimore City Code, Art. 32,
§ 1-302 (e), (f) (in the Zoning Code, defining “adjacent” to mean
“to lie near, close to, or in the vicinity of,” and distinguishing it
from “adjoining,” which means “to touch, abut, or border on”).
54                                                   [105 Op. Att’y

      Even under that more common understanding, however, there
are “degrees of nearness.” Williams, 129 Md. at 290; see also
Brotherhood Inv. Co. v. Coal River Min. Co., 46 F.2d 976, 979 (4th
Cir. 1930). For instance, the term adjacent is sometimes used to
indicate that two things are “near” one another because they are not
separated by an object of the same kind, even if something else
separates them. See, e.g., Grandview Lot Owners Ass’n, Inc. v.
Harmon, 754 N.E.2d 554, 559 (Ind. Ct. App. 2001) (interpreting
“adjacent” in a restrictive covenant to “require a special kind of
physical proximity, but not necessarily a touching,” so long as the
object in question is the “nearest of its kind to the other object in
question,” and finding that a lot just across the road from a lake was
not adjacent to the lake because another lot was in between); City
of St. Ann v. Spanos, 490 S.W.2d 653, 656 (Mo. App. 1973)
(interpreting the word “adjacent” in an annexation statute, and
explaining that, although the dictionary’s definition of “adjacent”
includes the concept of nearness, “the word near [in that definition]
is qualified by the phrase ‘having nothing of the same kind
intervening’”). But, in other contexts, the term adjacent is used to
encompass things that are further away from each other, but still
relatively nearby. See, e.g., Williams, 129 Md. at 290 (finding that
a section of roadway one-half to three-quarters of a mile away from
the water front was adjacent to the water front because it
effectuated the legislative intent to “promote the accessibility of
such water front”); Brotherhood Inv. Co., 46 F.2d at 979 (collecting
examples of more distant forms of adjacency, including land within
three miles of a railway track and ground more than half a mile
from a turnpike gate).
       This survey suggests that the meaning of “adjacent” is highly
dependent on context. In the context that concerns us here—§ 24-
1201(c)(2) of the Act—the word “adjacent” describes the
geographic relationship between the campus area and the off-
campus areas within which the Hopkins PD is permitted to operate.
A threshold question, then, is whether “adjacent” in this context
means that the off-campus areas proposed for Hopkins PD
jurisdiction must actually adjoin the campus area or need only be
located near the campus area without necessarily touching a part
of the campus area. Although the Act does not provide any clear
guidance on that threshold point, we do not think it establishes a
bright-line rule that campus-adjacent areas proposed for Hopkins
PD jurisdiction must adjoin, i.e., touch, the campus area. Instead,
it is more likely that the Legislature used the word “adjacent” in its
more typical and more general sense, as denoting nearness. Accord
Hopkins Letter at 4 (arguing that the Legislature intended for the
term “adjacent” as used in § 24-1202(c)(2) “to encompass areas
Gen. 40]                                                                55

nearby, but not necessarily contiguous with, the ‘campus area’”).
We reach that conclusion for a few reasons.

     First, in defining “campus area,” the General Assembly
explicitly included the “public property that is immediately
adjacent to the campus,” such as streets, sidewalks, other
thoroughfares, and parking facilities. ED § 24-1201(c)(2)
(emphasis added). Because the Legislature used the phrase
“immediately adjacent” in that provision to describe the public
property that actually adjoins the University-owned campus
property, its use of the word “adjacent,” without the modifier
“immediately,” in § 24-1202(c)(2) suggests that it did not intend to
require strict contiguity for the other campus-adjacent areas in
which the Hopkins PD might operate. See Williams, 129 Md. at
290 (explaining that “when you want to express the idea that a thing
is immediately adjacent, you have to say so” (internal quotation
marks and citation omitted)); Brotherhood Inv. Co., 46 F.2d at 979
(same). 9
      Second, the Legislature apparently envisioned that the
Hopkins PD might have jurisdiction over non-contiguous parcels
of land even as part of its “campus area.” Under the definition of
“campus area,” there are parcels within both the Homewood
campus and the East Baltimore campus that do not adjoin other
University property within those campuses, resulting in “islands”
in which the Hopkins PD has jurisdiction. See Hopkins Letter,
Appendix A (mapping out the properties that fall within the
definition of “campus area” and showing those islands of
jurisdiction). And other property within the maximum boundaries
of those campuses could also become such islands in the future, if
Hopkins acquires the property and uses it for educational or
institutional purposes. See ED § 24-1201(c)(1). Although Hopkins

  9
     The legislative history does not provide much clarity. To be sure,
the Hopkins President mentioned in passing during the hearings on the
bill that Hopkins would not “want to be in any community that’s
contiguous to us if they don’t want us there.” Hearing on S.B. 793 Before
the Senate Jud. Proc. Comm. (Feb. 22, 2019) (emphasis added). But
there are also references in the legislative history that could support the
broader meaning of “adjacent,” as meaning simply “nearby.” See House
Proceedings No. 55 (March 28, 2019) (statement of Delegate Branch)
(explaining that he was voting for the bill because he was contented that
Hopkins had “worked with and talked with the nearby communities,”
and “most of them have said yes” (emphasis added)).
56                                                   [105 Op. Att’y

could attempt to connect those islands to its other areas of
jurisdiction by seeking off-campus jurisdiction to police the areas
in between the islands and the rest of the “campus area,” the
existence of those islands suggests that the Legislature was not
concerned with strict contiguity, in either the on-campus or off-
campus areas of Hopkins PD jurisdiction.
      Finally, given the varied urban settings of the University’s
campuses, the Legislature might have wanted the Hopkins PD to
be able to obtain jurisdiction over a nearby off-campus area that is
separated from campus by property that does not warrant
jurisdiction. For example, a particular off-campus residential area
that houses a number of University students might be separated
from the campus area by property without the same sort of
connection to the University or its students. In those situations, the
Hopkins PD might want to obtain jurisdiction over the student
residential area but not the property in between that area and the
campus. We think it unlikely the Legislature precluded this
possibility by requiring a nearby off-campus patrol area to be
strictly contiguous with the campus area.
      Of course, the quality of being nearby “cannot be reduced to
mathematical measurement.” Ray v. Mayor & City Council of
Baltimore, 203 Md. App. 15, 34 (2012), aff’d, 430 Md. 74 (2013).
At the risk of stating the obvious, the degree of adjacency to
campus diminishes the farther away an area is from the campus
border; a neighborhood block that adjoins the campus area is
clearly adjacent to the campus, while one several blocks away has
less claim to that description. See id. at 33-34 (recognizing, in the
zoning context, that there may be a “proximate impact” on property
that is nearby, but not contiguous to or abutting, other property, but
that the “quality of being ‘nearby’” diminishes with distance). But
unlike with the boundaries of the campus area, the Act does not
specify any maximum boundaries for the campus-adjacent areas in
which the Hopkins PD may operate. Thus, it is not possible to draw
with precision the outer boundaries of the areas “adjacent to the
campus area” in which Hopkins can seek to obtain jurisdiction. In
fact, the General Assembly likely used the term “adjacent,” rather
than specifying exact boundaries, so as to provide the University
and the City with some flexibility in determining which off-campus
areas should be proposed for campus-adjacent jurisdiction, based
on the needs of the University and the desires of the surrounding
communities. See Interim Study at 51 (explaining that the “limited
area” of jurisdiction beyond the University’s campus boundaries,
“where warranted,” would be based on the University’s capabilities
and “community input”).
Gen. 40]                                                            57

       At a minimum, the off-campus areas within the University’s
“current patrol zone”—i.e., the areas currently patrolled by
University security personnel, see Interim Study, Appendix B—
would probably qualify as campus-adjacent. The University
specifically noted in its Interim Study, which was submitted to the
Legislature and served as the basis of the Act, that its “limited area”
of off-campus jurisdiction would include its “current patrol zone,”
Interim Study at 51, which generally extends no farther than 6 to 8
blocks in any one direction from the Homewood campus boundary
and no more than 3 or 4 blocks from the campus boundary around
the East Baltimore campus. See Interim Study, Appendix B. 10
Although those patrol zones might not be the outer boundaries of
what would be considered adjacent to the campus—the University,
after all, also said in its Interim Report that it might seek
jurisdiction on “additional streets” beyond its current patrol zones
“where warranted, based on community input and an assessment of
[its] staffing capability,” Interim Study at 51—it seems likely that,
at the very least, the Legislature would have understood the then-
existing patrol zones to be “areas adjacent to the campus area.”
      As for any further expansion of the Hopkins PD’s jurisdiction
beyond the University’s current patrol zones, the most we can say
is that, while the term “adjacent” allows for some flexibility, it also
imposes a meaningful requirement that the off-campus areas in
which Hopkins seeks to obtain jurisdiction must have a certain
proximity to the defined campus area. Cf. Ray, 203 Md. App. at 34
(explaining that the quality of being “nearby” is a “‘close-in’ thing
and not a ‘distant’ thing” and “not a mere technical qualification”).
Although the extent of that proximity is not strictly defined, such
areas must be near enough to the campus to justify an expansion of
Hopkins PD jurisdiction therein, even if those areas do not
necessarily touch the campus area. The more distant an area
proposed for campus-adjacent jurisdiction, the less likely that such
a connection exists. In the end, such an analysis can only be done
on a case-by-case basis. But there are checks built into the process
to ensure that Hopkins does not go too far afield: the members of


  10
       Apparently, Hopkins does not have a patrol zone around its
Peabody campus in Baltimore’s Mt. Vernon neighborhood. See Interim
Study, Appendix B. For that campus, it seems likely that, at the very
least, the areas within the maximum geographic street boundaries of the
campus under ED § 24-1201(c)(1)(ii)(3) would qualify as “adjacent to
the campus area.”
58                                                   [105 Op. Att’y

the relevant communities within those proposed areas must
approve the extension of Hopkins PD jurisdiction into their
communities, and the City Council must confirm that the
University has received that approval.
     In any event, based on our understanding of “campus-
adjacent,” we are finally in a position to consider the meaning of
“campus-adjacent       communities”       and    “campus-adjacent
community areas” as those terms are used in the provision
requiring the University to receive “a majority of support from the
members of the relevant campus-adjacent communities” before the
Hopkins PD may operate in those community areas. You
specifically ask whether the term “campus-adjacent communities”
here refers to the established community associations within the
campus-adjacent areas proposed for Hopkins PD jurisdiction or to
something else.
      In our view, the term “campus-adjacent communities” refers
to the communities within the particular “areas adjacent to the
campus area” in which the Hopkins PD is seeking to obtain
jurisdiction, and not per se to official community associations or to
the boundaries of such associations. If the General Assembly had
intended “campus-adjacent communities” to mean official
community associations, it could have easily said so. In fact, the
Legislature explicitly used the term “community associations”
elsewhere in the Act, providing that the University must give
advance notice of certain public forums by “e-mailing and mailing
a notice to University affiliates and community associations that
are in proximity to the campuses.” 2019 Md. Laws, ch. 25, § 3
(emphasis added). But the Legislature did not do so here; instead,
it chose the more general terms “communities” or “community
areas.” And the word “[c]ommunity” is typically defined broadly
to mean members who “reside in a specific locality,” or “a locality
inhabited by” certain members that is “distinct in some respect
from the larger society within which it exists.” Webster’s New
Universal Unabridged Dictionary at 414. Based on that ordinary
understanding, the terms “campus-adjacent communities” and
“campus-adjacent community areas” would not be limited to
official, recognized community associations.
     There would also be practical problems in equating “campus-
adjacent communities” with community associations. As an initial
matter, not all of the areas adjacent to the campus area will always
be part of an existing, recognized community association, and some
campus-adjacent areas might fall into more than one association.
Similarly, in some cases, it might be difficult to determine the
Gen. 40]                                                             59

community association—or associations—in which a particular
campus-adjacent area is located; Baltimore has more than 250
neighborhoods and even more community associations, many with
overlapping boundaries. 11 And, perhaps most fundamentally, it is
not clear that all of the areas within the boundaries of a particular
community association will be near enough to the campus to
qualify as “adjacent to the campus area.” Because some
community associations cover large geographic areas, it is possible
that some blocks within a community association will be adjacent
to the campus area while others will not. It thus seems unlikely
that the Legislature intended to force Hopkins to use the boundaries
of community associations when deciding where to seek off-
campus jurisdiction.
      To be sure, the Legislature recognized that the larger
communities beyond the specific “campus-adjacent areas”
proposed for Hopkins PD jurisdiction will have an interest in the
University’s police department. See, e.g., ED § 24-1205
(explaining that the purpose of the University Police
Accountability Board, which must be established in tandem with
the establishment of the Hopkins PD, is to “[e]nable community
members to share community concerns regarding the police
department”); 2019 Md. Laws, ch. 25, § 3 (requiring the
University, before executing the MOU with the BPD, to host at
least two public forums to present the proposed MOU). However,
in using the phrase “members of the relevant campus-adjacent
communities,” instead of “members of the relevant community
associations,” when describing the process for Hopkins to obtain
off-campus jurisdiction, it appears that the Legislature intended to
focus on the particular locales that are directly affected by that
jurisdiction, not on the official community associations of which
those locales may be part.
    Thus, in our view, the “campus-adjacent community areas” in
which Hopkins seeks off-campus jurisdiction need not have the
same borders as official community associations. That means, as a


  11
            See,     e.g.,     Live      Baltimore,      Neighborhoods,
https://livebaltimore.com/neighborhoods/; Baltimore City Department
of        Planning,        Community        Association      Directory,
http://cityservices.baltimorecity.gov/cad/; Baltimore City Department of
Planning, Maps Gallery, http://cityview.baltimorecity.gov/planning
maps/index.html#/.
60                                                   [105 Op. Att’y

practical matter, that the community areas in which Hopkins seeks
to obtain campus-adjacent jurisdiction may comprise pockets of
larger community associations or may encompass parts of more
than one community association. That makes sense from an
operational standpoint because the University’s security needs in a
particular campus-adjacent area will be informed by factors
unrelated to community association (or even neighborhood)
boundaries. See Hopkins Letter at 4 (explaining that the boundaries
of the Hopkins PD’s campus-adjacent jurisdiction “may be set
across parts of different neighborhoods or communities, or cover
portions of a broader neighborhood or community” based on
“crime trends,” “deployment needs,” “resource allocations,” and
“the needs of affected residents”). For example, the map of the
University’s current patrol zone around its Homewood campus
shows that Hopkins patrols only portions of several neighborhoods,
including Remington, Charles Village, Oakenshawe, and Abell.
See Interim Study, Appendix B.
      That approach also makes sense from a fairness perspective.
If, for example, Hopkins wants to exercise jurisdiction over only a
small area within the boundaries of a community association and
the members of the community in that small part support
jurisdiction, it seems unfair to require that a majority of the
members of the entire community association agree to that
jurisdiction. After all, the will of the majority of community
members within the broader community association might not be
the same as the will of the majority of members within the specific
area proposed for jurisdiction, the members of which are more
directly affected. It is therefore our opinion that the terms “campus-
adjacent communities” and “campus-adjacent community areas” do
not necessarily refer to official community associations and may
have borders that are broader or narrower than those existing
associations.
      To be clear, however, that does not mean that Hopkins has
unfettered discretion to combine two or more unrelated areas
together as part of a single “campus-adjacent community area” and
then measure majority support in that entire area, rather than in
each relevant community within the larger area. To be a single
campus-adjacent community or community area, the area in
question must still be a “community” within the ordinary
understanding of that term; that is, it must constitute a “specific
locality” that is “distinct in some respect from the larger society
within which it exists.” Webster’s New Universal Unabridged
Dictionary at 414.         Although the boundaries of existing
neighborhoods and community associations will not always be
Gen. 40]                                                         61

dispositive as to whether a particular area that has been proposed
for off-campus jurisdiction is part of a single “community,” those
borders are at least relevant to that determination.
      Thus, when an area proposed for off-campus jurisdiction cuts
across recognized community association or neighborhood lines,
special care should be taken to determine whether that area can be
considered part of a single “campus-adjacent communit[y]” for
purposes of gauging community support or whether, instead, the
area includes more than one “community.” After all, it is clear
from the legislative history that Hopkins would need to obtain the
support of each separate off-campus community in which it seeks
to operate and that the Hopkins PD would not be able to operate in
a community without support from that particular community. See
Senate Proceedings No. 45 (March 13, 2019) (statement of Senator
McCray, explaining that if the Hopkins PD was going to operate
outside of the campus area, the University “would have to get a
City Council resolution for those adjacent neighborhoods”); House
Proceedings No. 55 (March 28, 2019) (Delegate Branch explaining
his satisfaction that “[Hopkins] has worked with the community
and talked with the nearby communities,” and won’t seek
jurisdiction in those that “say no”); Hearing on S.B. 793 Before the
Senate Jud. Proc. Comm. (Feb. 22, 2019) (President Daniels
testifying that the University “[doesn’t] want to be in any
community that’s contiguous to us if they don’t want us there”).
     To be sure, Hopkins can obtain jurisdiction over an area that
comprises more than a single community, but it will need a
majority of support from the members of each of the relevant
communities within that area. Ultimately, the determination of
whether an area proposed for off-campus jurisdiction includes
more than one community can only be made on a case-by-case
basis, depending on the nature of the particular area. The City
Council will thus have to judge (as part of the process discussed
more in the next section) whether Hopkins has combined more than
one separate “campus-adjacent communit[y]” into a single area
proposed for Hopkins PD jurisdiction and, if so, whether Hopkins
has obtained sufficient support from each of the communities
within that area. See ED § 24-1202(c)(2)(ii)(2).
C.   Demonstrating Campus-Adjacent Community Support
     Finally, we address your questions about the process for the
relevant campus-adjacent communities to demonstrate their
support for the Hopkins PD to operate in their communities. You
62                                                  [105 Op. Att’y

ask, in particular, who is supposed to measure whether the majority
of community members support Hopkins PD jurisdiction and what
will count as sufficient indication of that support.
      In our view, the Act largely leaves those questions to the
Baltimore City Council to resolve.       Rather than provide any
explicit guidelines about how to gauge whether there is a majority
of support from the members of the relevant campus-adjacent
communities, the Act simply provides that, before the Hopkins PD
may operate in any campus-adjacent community, “[t]he Baltimore
City Council” must “approve[] a resolution affirming that the
University has received the support required” in that community.
ED § 24-1202(c)(2)(ii)(2). That requirement for City Council
approval suggests that the Legislature wanted the City Council to
work with the University to ensure the Hopkins PD has the support
of a campus-adjacent community before operating in that
community. Indeed, just as the Legislature declined to specify the
particular campus-adjacent areas in which the Hopkins PD could
operate—but instead left that to the public MOU process—so too
did it defer to the City Council in determining whether Hopkins
had received the required support of those areas. See, e.g., Senate
Proceedings No. 45 (March 13, 2019) (statement of Senator
McCray, explaining during the floor debates that if the Hopkins PD
was going to operate outside of the campus area, the University
“would have to get a City Council resolution for those adjacent
neighborhoods”). Nonetheless, to the extent possible, we will
endeavor to provide some general guidance.
     As to who is responsible for measuring community support,
both the text and the legislative history of the Act make clear that
the University bears the primary responsibility. The Act speaks in
terms of the University receiving the requisite community support,
see ED § 24-1202(c)(2)(ii)(1), and explicitly gives the University
responsibility for other MOU-related community-engagement
processes. See 2019 Md. Laws, ch. 25, § 3 (requiring the
University, before executing the MOU with the BPD, to take a
number of steps, including hosting at least two public forums and
providing notice of those forums to community associations).
What is more, the University specifically told the Legislature when
advocating for the bill that it would bear the burden to develop the
process for measuring community support and to prove that it has
obtained the requisite support. See Letter from Ronald J. Daniels,
President, The Johns Hopkins University, to Delegate Luke
Clippinger, Chair, House Judiciary Committee (March 20, 2019)
(explaining that, under the Act, the City Council must confirm that
the University “under[took] a community process whereby a
Gen. 40]                                                              63

majority of community members support [the Hopkins PD’s]
presence in their community”); accord Hopkins Letter at 2-3
(explaining that “[t]he Act places the burden squarely on Johns
Hopkins to develop a legitimate process for obtaining and
demonstrating majority support from the affected communities,
and confirmation from the City Council that this requirement has
been satisfied”). Thus, the University will bear the primary
responsibility for measuring community support, while the role of
the City Council is to ensure that the University has received
sufficient support and has properly measured that support.
      As to the specifics of measuring community support, our
conclusion above that the term “campus-adjacent communities”
means the community areas proposed for Hopkins PD
jurisdiction—and not community associations per se—leads to the
related conclusion that only the members of those particular
community areas in which the Hopkins PD would have jurisdiction
should be included in the count, not necessarily all members of a
larger community association and not merely the leadership of the
community association. In other words, a vote of support or
opposition from a community association—whose membership
may or may not be representative of the membership of a particular
community area—is not necessarily a stand-in for the will of the
“members of the relevant campus-adjacent communities.” 12


  12
      Although the University’s President at one point testified that
Hopkins would only have jurisdiction beyond its campus “with
community organizations that are welcoming that want us there,”
Hearing on S.B. 793 Before the Senate Jud. Proc. Comm. (Feb. 22, 2019)
(emphasis added), that testimony occurred before the bill was amended
to require that Hopkins obtain a “majority of support from the members
of the relevant campus-adjacent communities.” Amendments to S.B.
793 by the Jud. Proc. Comm.; Senate Proceedings No. 45 (March 13,
2019) (emphasis added). Rather, at the time of President Daniels’s
testimony, the bill merely provided for off-campus jurisdiction “within
areas adjacent to the campus area, as specified in an executed
memorandum of understanding developed with input from the relevant
community,” which would presumably have left room for the University
to rely on community organizations, rather than community members,
for that input. Since the bill was amended, however, Hopkins has agreed
that the language requires it to obtain the support of the members of the
community themselves, not the community associations. See Hopkins
Letter at 4 (“Before the [Hopkins PD’s] jurisdictional boundaries may be
expanded beyond the ‘campus area,’ majority community support must
64                                                         [105 Op. Att’y

      Finally, we note that the requirement that the University
“receive[] a majority of support” from the members of the relevant
campus-adjacent communities suggests that such support must be
affirmatively demonstrated in some way, not based on an “opt-out”
method that would measure only active opposition. Contra
Hopkins Letter at 5 (suggesting that an opt-out method might be
appropriate and citing Md. Code Ann., Alc. Bev. § 12-1508(b),
which requires the denial of a liquor license application if “more
than 50%” of real property owners or tenants “within 200 feet of
the location described in the application oppose the issuing of the
license”). Otherwise, the Act leaves the City Council with
considerable discretion to decide whether, in its judgment, the
process used by Hopkins has adequately gauged the support of the
relevant campus-adjacent community areas. Of course, because it
is up to the City Council to affirm that the University has received
the requisite support under the statute, the University might wish
to consult with the Council to determine what it would consider to
be appropriate and sufficient methods for measuring and
demonstrating that support. 13
                                  III
                               Conclusion
    In sum, the “areas adjacent to the campus area” in which the
Hopkins PD is to have jurisdiction must be specified in the same
MOU between the University and the BPD that establishes the
Hopkins PD. In determining those campus-adjacent community


be obtained directly ‘from the members of the relevant campus-adjacent
communities’ who would be serviced by the [Hopkins PD].” (emphasis
in original)).
   13
      There are also other questions that the City Council may need to
consider in interpreting this requirement. Will community support be
measured based on each individual adult who resides in the relevant area
or will it be measured by household? See, e.g., Baltimore City Code,
Article 31, § 10-13 (authorizing a community association or group of
residents to petition the Baltimore City Parking Authority to consider a
block for participation in the Residential Permit Parking Program if “the
association or group” obtains petition signatures “from an adult member
of at least 60% of the households on the block face”). Should the owners
of businesses within the area be considered members of the community
for purposes of gauging support? Neither the text nor the history of the
statute provides any clear answers to those questions. Instead, in requiring
the City Council to affirm the sufficiency of community support for
Hopkins PD jurisdiction, it appears that the Legislature deferred to the City
Council on such details, and it is likewise appropriate for us to defer.
Gen. 40]                                                          65

areas, Hopkins is not constrained to using the boundaries of official
community associations. But the Act’s use of the word “adjacent”
limits the Hopkins PD’s off-campus jurisdiction to areas that are
sufficiently close to the campus area, and the use of the word
“community” means that support must be obtained from each
community within those areas before the Hopkins PD may operate
in that community. Hopkins is to take the lead in measuring each
community’s support in the specific campus-adjacent areas in
which it seeks jurisdiction, and it must also demonstrate to the
Baltimore City Council that it has received sufficient support. The
City Council, in turn, has considerable discretion in determining
whether Hopkins has demonstrated that support.
                                   Brian E. Frosh
                                   Attorney General of Maryland
                                   Jeffrey P. Hochstetler
                                   Assistant Attorney General
Patrick B. Hughes
Chief Counsel, Opinions and Advice